MEMORANDUM **
Marino Agullana Juan, Jr., and his wife, both natives and citizens of the Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Popova v. INS, 273 F.3d 1251, 1257 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the BIA’s conclusion that there has been a fundamental change in circumstances in the Philippines such that Juan no longer has a well-founded fear of persecution. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000-01 (9th Cir.2003). Accordingly, petitioners’ asylum and withholding of removal claims fail.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.